207 P.3d 423 (2008)
345 Or. 319
STATE of Oregon, Plaintiff-Respondent, Petitioner on Review,
v.
Forrest Clayton NORMAN, Defendant-Appellant, Respondent on Review.
State of Oregon, Plaintiff-Respondent, Petitioner on Review,
v.
Forrest Clayton Norman, Defendant-Appellant, Respondent on Review.
031183; A125399; S056157; 031199; A125400; S056508.
Supreme Court of Oregon.
October 3, 2008.

ORDER GRANTING MOTION TO SEVER AND REMAND; AMENDING CASE CAPTION; DISMISSING PETITION FOR REVIEW IN S056157; AND ORDER ALLOWING PETITION FOR REVIEW IN S056508, VACATING DECISION OF THE COURT OF APPEALS AND REMANDING TO COURT OF APPEALS FOR RECONSIDERATION
RIVES KISTLER, Presiding Justice.
Respondent on review's motion to sever and remand is granted. As to appellate case number A125399 (trial court number 031183), the petition for review will remain assigned the original Supreme Court number in this case, S056157. As to appellate case number A125400 (trial court number 031199), the petition for review is now assigned Supreme Court number S056508. The case caption is amended as shown above.
The petition for review in S056157, is dismissed. The court remands trial court number 031183, A125399, for resentencing, based on the opinion of the Court of Appeals in this case.
Respondent's petition for review is allowed. The decision of the Court of Appeals is vacated, and case is remanded to the Court of Appeals for reconsideration in light of State v. Ramirez, 343 Or. 505, 173 P.3d 817 (2007), adh'd to on recons., 344 Or. 195, 179 P.3d 673 (2008) and State v. Fults, 343 Or. 515, 173 P.3d 822 (2007).